DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 and 7/22/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 11,15,  17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al US Patent 6,919,782 in view of Piirainen US Patent 5,418,509 in further view of Han et al US Patent Application Publication 2012/0098613.
Sauder  et al discloses a filter comprising: a printed circuit board 400 and including  input connector  428  (i.e. a feeder part)  for supplying an electrical signal; a filter body 402 (i.e. a housing)  forming an exterior of the  filter and coupled to the printed circuit board; and  resonators 404 406  and  408  having a first end coupled to 
  With regards to claims 7, 10, 17 and 20, a ground plane 448 is formed on the surface of the PCB facing the resonators and wherein the input connector is disposed on the other surface of the PCB.   
 Thus, Sauder et al is shown to teach all the limitations of the claims with the exception of the filter body and printed circuit board forming a shielded space inside the filter and the resonators being formed of metal. 
Piirainen discloses   a  filter comprising   six cylindrical conductor rods 3 positioned in  a cavity in a successive predetermined intervals, each conductor rod are secured  shorted circuited to the bottom plate 2D.    The resonator rod 3 are made of an electrically conductive material or coated with an electrically conductive material such as copper or silver. (Column 2; lines 38-58) 
One of ordinary skill in the art would have found it obvious replace the general resonators of Sauder et al with the electrically conductive resonator rods as taught by Pirrainen.  The motivation for this modification would have been the substitution of equivalent resonating means.  
 Han et al disclose a filter   comprising a housing 4010,   a main cover 4040, multiple cavities 4050, multiple resonators 4060.   The housing may include a base composed of aluminum and finished with plating.   The housing serves to protect the component parts inside the filter and to provide shielding from electromagnetic wave.   (Paragraphs [0049-0051])
One of ordinary skill in the art would have found it obvious replace the general filter body of Sauder et al with the housing as taught by Han et al.  The motivation for .  
Allowable Subject Matter
Claims 2-6, 8, 9, 12-14, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






September 20, 2021
/K.E.G/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843